NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2007-7170



                                   JOHN M. ROSE,

                                                            Claimant-Appellant,
                                          v.


                R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                            Respondent-Appellee.

      John M. Rose, of Las Vegas, Nevada, pro se.

       David M. Hibey, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent-appellee. With
him on the brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson,
Director, and Deborah A. Bynum, Assistant Director. Of counsel on the brief were
Michael J. Timinski, Deputy Assistant General Counsel, and Christopher P. McNamee,
Staff Attorney, United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Robert N. Davis
                      NOTE: This disposition is nonprecedential.

    United States Court of Appeals for the Federal Circuit

                                       2007-7170

                                   JOHN M. ROSE,

                                                     Claimant-Appellant,

                                           v.

                R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                     Respondent-Appellee.

                           __________________________

                             DECIDED: August 10, 2007
                           __________________________


Before LOURIE and LINN, Circuit Judges, and BUCKLO, District Judge. *

PER CURIAM.

       John M. Rose (“Rose”) appeals from a final judgment of the United States Court

of Appeals for Veterans Claims (“Veterans Court”), affirming a decision by the Board of

Veterans’ Appeals (“Board”) that denied entitlement to service connection for acquired

immune deficiency syndrome and associated psychosis, claimed as human

immunodefiency virus. Rose v. Nicholson, No. 04-2121 (Vet. App. Nov. 22, 2006).

Because Rose’s arguments on appeal relate to issues over which we do not have

jurisdiction, see 38 U.S.C. § 7292, we dismiss.




*
      Honorable Elaine E. Bucklo, District Judge, United States District Court for the
Northern District of Illinois, sitting by designation.
      This court’s jurisdiction to hear appeals from the Veterans Court is strictly limited

to questions of law; we have no jurisdiction to review “(A) a challenge to a factual

determination, or (B) a challenge to a law or regulation as applied to the facts of a

particular case.” 38 U.S.C. § 7292. Although Rose contends that the Veterans Court’s

decision involved the validity or interpretation of 10 U.S.C. § 1219, that statute governs

the validity of signed statements relating to the origin, incurrence, or aggravation of a

disease or injury.     Neither that statute nor the type of statements it covers were

presented to, addressed by, or relied upon by the Board or the Veterans Court. Rather,

the “statements” that Rose points to as violative of section 1219 were actually the

arguments that Rose presented to the agency in an effort to establish that his disability

was contracted while serving with the Army National Guard in May 1992. Because the

Veterans Court’s decision did not involve the validity or interpretation of 10 U.S.C.

§ 1219, Rose’s arguments based on that statute are not relevant to this appeal.

      Rose’s remaining arguments all relate to error in the Board’s finding that there

was no service connnection. Such arguments are directed to factual determinations

and the application of law to facts—issues that exceed the scope of our jurisdiction.

Accordingly, because Rose fails to present an issue over which we have jurisdiction, the

appeal is dismissed.

                                         COSTS

      No costs.




2007-7170                               2